Citation Nr: 0804979	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-32 924	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.	Service connection for sinusitis with headaches.  

2.	Evaluation of chronic obstructive pulmonary disease 
(COPD), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1990 to April 1994.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, and on appeal from a rating decision 
dated in September 2005 of the VARO in Fargo, North Dakota.   

The issue of increased rating for COPD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran's active service included a period of service 
in Southwest Asia during the Persian Gulf War.  

2.	The veteran has been diagnosed with sinusitis.  

3.	The veteran's sinusitis with headaches is not related to 
service.  


CONCLUSION OF LAW

The veteran's sinusitis with headaches was not incurred in or 
aggravated by service, nor may it be presumed related to 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for sinusitis.  In 
the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in February 2005 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements comprising his claim and the evidence needed to 
substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA requested from the veteran relevant 
evidence, or information regarding evidence pertaining to the 
appeals (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claim.  Id.  And VA provided notification to the veteran 
prior to the initial adjudication addressed in this decision.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide notification regarding effective dates 
until March 2006, after the May 2005 initial adjudication.  
See Dingess and Mayfield, both supra.   

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  

As will be further detailed below, the Board will deny the 
veteran's claim.  No new effective date will be assigned here 
therefore.  As such, untimely notice regarding effective 
dates is harmless error.  The Board finds that VA satisfied 
VCAA notification requirements here.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

The Board finds that the VCAA's requirement to assist the 
veteran has also been met here.  VA obtained medical records 
relevant to this appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with 
compensation medical examination for his claim.     

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Service Connection

In September 2002, the veteran claimed service connection for 
several disorders, to include headaches.  He attributed his 
disorders to service in Southwest Asia during the Persian 
Gulf War.  In February 2003, VA denied service connection for 
headaches.  The veteran did not appeal that decision, which 
therefore became final.  See 38 C.F.R. §§ 3.156, 20.200.   

In January 2005, the veteran's representative filed a service 
connection claim for "chronic sinusitis with headaches" as 
a result of service in Southwest Asia.  The claim was styled 
as a claim to reopen a previously denied service connection 
claim.  See 38 C.F.R. § 3.156.  The Board finds this claim an 
original claim, however.  Though the veteran had already been 
denied service connection for headaches, VA had not yet 
addressed a service connection claim for sinusitis, an 
entirely separate and different disorder from headaches.  

In any event, VA denied the veteran's service connection 
claim in the May 2005 rating decision on appeal.  In the 
decision, the Lincoln RO noted the previously denied service 
connection claim for headaches, but nevertheless addressed 
the merits of the service connection claim for sinusitis with 
headaches.  

For the reasons set forth below, the Board agrees with the RO 
that service connection is unwarranted for sinusitis with 
headaches.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1) (2002); 66 Fed. Reg. 56614-56615 (Nov. 
9, 2001).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98 (August 
3, 1998), published at 63 Fed. Reg. 56,703 (1998).

The veteran's DD Form 214 confirms the veteran's period of 
active service in Southwest Asia from December 1990 to May 
1991.  As such, the Board will address the veteran's service 
connection claim under 38 C.F.R § 3.303 (direct service 
connection), and under 38 C.F.R § 3.317 (presumptive service 
connection).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994); Pond, 12 Vet. App. at 346.  

	Direct Service Connection 

Direct service connection will be granted where the record 
demonstrates (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the evidence is clear that the veteran 
currently has sinusitis, to include headaches.  VA treatment 
records dated as recent as October 2005 note this disorder, 
as do private treatment records dated in November 2003.  So 
the first Pond element is satisfied.  

But the second Pond element is not satisfied in this matter.  
The record does not indicate that the veteran incurred this 
disorder during service.  Though an October 1993 service 
medical record notes complaint of a cold with "positive 
discharge nasal", service medical records are negative for a 
sinusitis disorders.  And the earliest medical evidence of 
record of sinusitis is found in August and September 1996 
private medical records, dated over two years following 
discharge from active service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  38 C.F.R. § 3.303(b); Pond, 12 Vet. 
App. at 346.  

The Boards finds the third element of Pond unestablished here 
as well.  In the record, there is no medical evidence of a 
nexus between the current sinusitis and service.  Pond, 12 
Vet. App. at 346.

	Presumptive Service Connection under 38 U.S.C.A. § 1117

As to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board 
notes that the presumptive provisions relating to the Persian 
Gulf do not help this claim.  The private and VA medical 
evidence of record attribute the veteran's sinusitis, to 
include adverse symptomatology such as headaches and 
drainage, to a known, diagnosed disorder - sinusitis.  As the 
veteran's sinus disorder has been medically attributed to a 
diagnosed rather than undiagnosed illness, the Persian Gulf 
War presumption of service connection does not apply.  See 38 
C.F.R. § 3.317(a)(1)(ii); VAOPGCPREC 8-98.  

As the preponderance of the evidence is against the veteran's 
service connection claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis with headaches is denied.   


REMAND

In January 2008, the U.S. Court of Appeal for Veterans Claims 
(Court) issued its decision in Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008).  
In this decision, the Court addressed VA claims for increased 
compensation.  

In relevant part, the Court stated in Vazquez-Flores that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

In June 2005, the RO submitted to the veteran a VCAA letter 
pertaining to the veteran's increased rating claim for COPD.  
But this letter did not address the specific criteria under 
Diagnostic Code 6604 of 38 C.F.R. § 4.97.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the veteran 
a new VCAA letter addressing the 
veteran's increased rating claim for 
COPD.  See Vazquez-Flores, supra.  

2.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


